198 F.2d 751
Kenneth G. CLAPP, d/b/a Packard Fort Smith Company — Used Cars, Appellant,v.B. C. McKNABB, Appellee.
No. 4469.
United States Court of Appeals Tenth Circuit.
September 5, 1952.

Appeal from the United States District Court for the Eastern District of Oklahoma; Eugene Rice, Judge.
C. A. Ambrister, Muskogee, Okl., for appellant.
J. S. Daily, Ft. Smith, Ark. (J. Fred Green, Sallisaw, Okl., on the brief), for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
The question here presented is one of law and the local law of Oklahoma is controlling. On authority of Modern Motors, Inc. v. Elkins, 189 Okl. 134, 113 P.2d 969, the judgment is affirmed.